COSTELLO, DEDEE S., Associate Judge.
Two condominium directors appeal from a final judgment confirming an arbitrator’s *856award and finding them in contempt of court. The directors claim that the arbitrator lacked jurisdiction to make any finding of contempt. We agree. See Fla. R. Civ. P. 1.800.
In all other regards, we find the findings of the trial court are based on substantial competent evidence and should be affirmed.
Accordingly, we reverse as to the finding of contempt, but affirm all other issues and remand for further proceedings consistent with this opinion.
DELL and STEVENSON, JJ., concur.